Candx.ee, J.
1. In the light of the judge’s certificate to the bill of exceptions, there was no abuse of discretion in i-efusing to continue the hearing on the certiorari; nor, in view of the circumstances, was it error to hear the argument on the certiorari, reserving judgment thereon, and, in the interval between the hearing and the judgment, consider and dispose of affidavits submitted in support of a traverse to the answer of the trial judge. This case differs from Phillips v. Atlanta, 78 Ga. 773, in that there the.main case was decided before the traverse was ever disposed of, while in the present case the traverse was heard and overruled before there was any judgment on the. certiorari.
2. Of those exceptions to the answer of the trial judge which were overruled by the judge of the-superior court, some are too vague and confused to present any question for decision by this court, while the remainder relate to matters which have no substantial bearing on the decision of the certiorari. The assignment of error upon the overruling of these exceptions is therefore without merit.
3. Por none of the reasons assigned in the bill of exceptions and argued in the brief of counsel for the plaintiff in error was it erroneous to overrule the certiorari.

Judgment affirmed.


All the Justices concur, except Simmons, G. J., absent.